       Case 3:21-cv-00100-DPM Document 13 Filed 08/19/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

NOAH SHOEMAKER
ADC #0034323                                                 PLAINTIFF

v.                      No. 3:21-cv-100-DPM-JJV

TAMMY GLENN, Head Nurse,
Greene County Detention Center;
ALICIA HUBBLE, LT., Greene County
Detention Center; DOES, Unknown
Jail Administrators and Medical Staff,
Greene County Detention Center; and
GREENE COUNTY DETENTION CENTER                           DEFENDANTS

                                ORDER
      The Court adopts Magistrate Judge Volpe’s unopposed partial
recommendation, Doc. 11.       FED. R. CIV. P. 72(b) (1983 addition to
advisory committee notes).       Shoemaker’s motion for preliminary
injunctive relief, Doc. 5, is denied.    The Court requests Magistrate
Judge Volpe to consider Doc. 5 as a proposed amended complaint and
screen it.
      So Ordered.


                                  ________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  19 August 2021
